Case: 17-51146      Document: 00514585148         Page: 1    Date Filed: 08/03/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit


                                    No. 17-51146
                                                                                 FILED
                                                                            August 3, 2018
                                 Conference Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff–Appellee,

v.

SERGIO DAVID ORTIZ GOMEZ,

                                                 Defendant–Appellant.


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:17-CR-1453-1


Before KING, ELROD, and WILLETT, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Sergio David Ortiz
Gomez has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores,
632 F.3d 229 (5th Cir. 2011). Ortiz Gomez has not filed a response. We have
reviewed counsel’s brief and the relevant portions of the record reflected
therein. We concur with counsel’s assessment that the appeal presents no


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-51146    Document: 00514585148     Page: 2   Date Filed: 08/03/2018


                                 No. 17-51146

nonfrivolous issue for appellate review. Accordingly, counsel’s motion for leave
to withdraw is GRANTED, counsel is excused from further responsibilities
herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.
     Our review of the record, though, reveals several clerical errors. Ortiz
Gomez was charged in a two-count indictment with importing 50 kilograms or
more of a mixture or substance containing marijuana (Count 1) and possessing
with intent to distribute 50 kilograms or more of a mixture or substance
containing marijuana (Count 2). Pursuant to a plea agreement, Ortiz Gomez
pleaded guilty to Count 2 and the Government agreed that it would move to
dismiss Count 1. The minute entry from the rearraignment proceeding and the
court's rearraignment worksheet erroneously stated that Ortiz Gomez pleaded
guilty to Count 1. The minute entry for the sentencing hearing and the court’s
sentencing worksheet repeated this error and additionally stated incorrectly
that Count 2 was dismissed. These clerical errors carried over to the
presentence report, which is a part of the record for purposes of Federal Rule
of Criminal Procedure 36, see United States v. Mackay, 757 F.3d 195, 198, 200
(5th Cir. 2014), and to the judgment. Both stated incorrectly that Ortiz Gomez
pleaded guilty to Count 1; in addition, the judgment erroneously stated that
Count 2 was dismissed.
     Accordingly, the case is REMANDED for the sole purpose of correcting
these clerical errors in the record and the judgment. See FED. R. CRIM. P. 36.




                                       2